PER CURIAM.
The trial court administered the extreme penalty of dismissing plaintiffs’ action because of alleged discovery violations. We conclude that the order represented an abuse of discretion under the circumstances and therefore reverse for trial and for other proceedings consistent herewith. See Pilkington PLC v. Metro Corp., 526 So.2d 943 (Fla. 3d DCA 1988); Pey v. Turnberry Towers Corp., 474 So.2d 1279 (Fla. 3d DCA 1985); Muhtar v. Aetna Ins. Co., 456 So.2d 586 (Fla. 3d DCA 1984); Beaver Crane Service, Inc. v. National Sur. Corp., 373 So.2d 88 (Fla. 3d DCA 1979).
Reversed.
SCHWARTZ, C.J., and JORGENSON, J„ concur.
BARKDULL, J., dissents.